Name: Commission Regulation (EEC) No 1526/84 of 30 May 1984 correcting Regulation (EEC) No 1247/84 as regards the amount of aid for skimmed milk for use as animal feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 145/70 Official Journal of the European Communities 31 . 5 . 84 COMMISSION REGULATION (EEC) No 1526/84 of 30 May 1984 correcting Regulation (EEC) No 1247/84 as regards the amount of aid for skimmed milk for use as animal feed Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 1247/84 of 4 May 1984 amending Regulations (EEC) No 1105/68 and (EEC) No 2793/77 on detailed rules for granting aid for skimmed milk for use as animal feed (3) lays down that aid may be granted for skimmed-milk powder which is reconstituted into liquid form ; Whereas, when the amounts of the aid were fixed, changes which had been decided as regards aid for skimmed-milk powder at the beginning of the 1984/85 marketing year were not taken into account ; whereas the said amounts should therefore be corrected : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1247/84 is hereby amended as follows : 1 . In Article 1 (3), ' 61 ECU' is replaced by '69,5 ECU'. 2 . In Article 2 (2), '9,10 ECU' and '91 ECU' are replaced by ' 10,60 ECU' and ' 106 ECU' respec ­ tively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 8 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 90 , 1 . 4. 1984, p . 10 . (J) OJ No L 120, 5 . 5 . 1984, p . 10 .